
	
		II
		109th CONGRESS
		2d Session
		S. 4111
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2006
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To provide for certain water resources projects in the
		  State of Louisiana.
	
	
		1.Short titleThis Act may be cited as the
			 Louisiana Water Resources Projects Act
			 of 2006.
		2.Project
			 authorizations
			(a)Projects with
			 Chief’s reportsExcept as otherwise provided in this section, the
			 following projects for water resources development and conservation and other
			 purposes are authorized to be carried out by the Secretary of the Army
			 (referred to in this Act as the Secretary) substantially in
			 accordance with the plans, and subject to the conditions, described in the
			 respective reports designated in this section:
				(1)Bayou Sorrel
			 Lock, LouisianaThe project for navigation, Bayou Sorrel Lock,
			 Louisiana: Report of the Chief of Engineers dated January 3, 2005, at a total
			 cost of $9,500,000. The costs of construction of the project are to be paid
			 1/2 from amounts appropriated from the general fund of the
			 Treasury and 1/2 from amounts appropriated from the Inland
			 Waterways Trust Fund.
				(2)Morganza to the
			 Gulf of Mexico, Louisiana
					(A)In
			 generalThe project for hurricane and storm damage reduction,
			 Morganza to the Gulf of Mexico, Louisiana: Reports of the Chief of Engineers
			 dated August 23, 2002, and July 22, 2003, at a total cost of $841,100,000 with
			 an estimated Federal cost of $546,300,000 and an estimated non-Federal cost of
			 $294,800,000.
					(B)Operation and
			 maintenanceThe operation, maintenance, repair, rehabilitation,
			 and replacement of the Houma Navigation Canal lock complex and the Gulf
			 Intracoastal Waterway floodgate features that provide for inland waterway
			 transportation shall be a Federal responsibility, in accordance with section
			 102 of the Water Resources Development Act of 1986 (33 U.S.C. 2212).
					(b)Project subject
			 to final reportThe project for navigation, Port of Iberia,
			 Louisiana, at a total cost of $204,600,000, with an estimated Federal cost of
			 $129,700,000 and an estimated non-Federal cost of $74,900,000, is authorized to
			 be carried out by the Secretary substantially in accordance with the plans, and
			 subject to the conditions, recommended in a final report of the Chief of
			 Engineers if a favorable report of the Chief is completed not later than
			 December 31, 2006, except that the Secretary, in consultation with Vermillion
			 and Iberia Parishes, Louisiana, is directed to use available dredged material
			 and rock placement on the south bank of the Gulf Intracoastal Waterway and the
			 west bank of the Freshwater Bayou Channel to provide incidental storm surge
			 protection.
			3.Louisiana
			 Coastal Area ecosystem restoration, Louisiana
			(a)In
			 GeneralThe Secretary may carry out a program for ecosystem
			 restoration, Louisiana Coastal Area, Louisiana, substantially in accordance
			 with the report of the Chief of Engineers, dated January 31, 2005.
			(b)Priorities
				(1)In
			 generalIn carrying out the program under subsection (a), the
			 Secretary shall give priority to—
					(A)any portion of
			 the program identified in the report described in subsection (a) as a critical
			 restoration feature;
					(B)any Mississippi
			 River diversion project that—
						(i)protects a major
			 population area of the Pontchartain, Pearl, Breton Sound, Barataria, or
			 Terrebonne Basin; and
						(ii)produces an
			 environmental benefit to the coastal area of the State of Louisiana; and
						(C)any barrier
			 island, or barrier shoreline, project that—
						(i)is
			 carried out in conjunction with a Mississippi River diversion project;
			 and
						(ii)protects a major
			 population area.
						(c)Modifications
				(1)In
			 generalIn carrying out the program under subsection (a), the
			 Secretary is authorized to make modifications as necessary to the 5 near-term
			 critical ecosystem restoration features identified in the report referred to in
			 subsection (a), due to the impact of Hurricanes Katrina and Rita on the project
			 areas.
				(2)IntegrationThe
			 Secretary shall ensure that the modifications under paragraph (1) are fully
			 integrated with the analysis and design of comprehensive hurricane protection
			 authorized by title I of the Energy and Water Development Appropriations Act,
			 2006 (Public Law 109–103; 119 Stat. 2247).
				(3)Construction
					(A)In
			 generalThe Secretary is authorized to construct the projects
			 modified under this subsection.
					(B)Reports
						(i)In
			 generalBefore beginning construction of the projects, the
			 Secretary shall submit a report documenting any modifications to the 5
			 near-term projects, including cost changes, to the Louisiana Water Resources
			 Council established by subsection (n)(1) (referred to in this section as the
			 Council) for approval.
						(ii)Submission to
			 congressOn approval of a report under clause (i), the Council
			 shall submit the report to the Committee on Environment and Public Works of the
			 Senate and the Committee on Transportation and Infrastructure of the House of
			 Representatives.
						(4)Applicability
			 of other provisionsSection 902 of the Water Resources
			 Development Act of 1986 (33 U.S.C. 2280) shall not apply to the 5 near-term
			 projects authorized by this section.
				(d)Demonstration
			 program
				(1)In
			 generalIn carrying out the program under subsection (a), the
			 Secretary is authorized to conduct a demonstration program within the
			 applicable project area to evaluate new technologies and the applicability of
			 the technologies to the program.
				(2)Cost
			 limitationThe cost of an individual project under this
			 subsection shall be not more than $25,000,000.
				(e)Beneficial use
			 of dredged material
				(1)In
			 generalIn carrying out the program under subsection (a), the
			 Secretary is authorized to use such sums as are necessary to conduct a program
			 for the beneficial use of dredged material.
				(2)ConsiderationIn
			 carrying out the program under subsection (a), the Secretary shall consider the
			 beneficial use of sediment from the Illinois River System for wetlands
			 restoration in wetlands-depleted watersheds.
				(f)Reports
				(1)In
			 generalNot later than December 31, 2008, the Secretary shall
			 submit to Congress feasibility reports on the features included in table 3 of
			 the report referred to in subsection (a).
				(2)Projects
			 identified in reports
					(A)In
			 generalThe Secretary shall submit the reports described in
			 paragraph (1) to the Committee on Environment and Public Works of the Senate
			 and the Committee on Transportation and Infrastructure of the House of
			 Representatives.
					(B)ConstructionThe
			 Secretary shall be authorized to construct the projects identified in the
			 reports at the time the Committees referred to in subparagraph (A) each adopt a
			 resolution approving the project.
					(g)Nongovernmental
			 organizationsA nongovernmental organization shall be eligible to
			 contribute all or a portion of the non-Federal share of the cost of a project
			 under this section.
			(h)Comprehensive
			 plan
				(1)In
			 generalThe Secretary, in coordination with the Governor of the
			 State of Louisiana, shall—
					(A)develop a plan
			 for protecting, preserving, and restoring the coastal Louisiana
			 ecosystem;
					(B)not later than 1
			 year after the date of enactment of this Act, and every 5 years thereafter,
			 submit to Congress the plan, or an update of the plan; and
					(C)ensure that the
			 plan is fully integrated with the analysis and design of comprehensive
			 hurricane protection authorized by title I of the Energy and Water Development
			 Appropriations Act, 2006 (Public Law 109–103; 119 Stat. 2247).
					(2)InclusionsThe
			 comprehensive plan shall include a description of—
					(A)the framework of
			 a long-term program that provides for the comprehensive protection,
			 conservation, and restoration of the wetlands, estuaries (including the
			 Barataria-Terrebonne estuary), barrier islands, shorelines, and related land
			 and features of the coastal Louisiana ecosystem, including protection of a
			 critical resource, habitat, or infrastructure from the effects of a coastal
			 storm, a hurricane, erosion, or subsidence;
					(B)the means by
			 which a new technology, or an improved technique, can be integrated into the
			 program under subsection (a);
					(C)the role of other
			 Federal agencies and programs in carrying out the program under subsection (a);
			 and
					(D)specific,
			 measurable ecological success criteria by which success of the comprehensive
			 plan shall be measured.
					(3)ConsiderationIn
			 developing the comprehensive plan, the Secretary shall consider the
			 advisability of integrating into the program under subsection (a)—
					(A)a related Federal
			 or State project carried out on the date on which the plan is developed;
					(B)an activity in
			 the Louisiana Coastal Area; or
					(C)any other project
			 or activity identified in—
						(i)the
			 Mississippi River and Tributaries program;
						(ii)the Louisiana
			 Coastal Wetlands Conservation Plan;
						(iii)the Louisiana
			 Coastal Zone Management Plan; or
						(iv)the plan of the
			 State of Louisiana entitled Coast 2050: Toward a Sustainable Coastal
			 Louisiana.
						(i)Task
			 Force
				(1)EstablishmentThere
			 is established a task force to be known as the Coastal Louisiana
			 Ecosystem Protection and Restoration Task Force (referred to in this
			 subsection as the Task Force).
				(2)MembershipThe
			 Task Force shall consist of the following members (or, in the case of the head
			 of a Federal agency, a designee at the level of Assistant Secretary or an
			 equivalent level):
					(A)The
			 Secretary.
					(B)The Secretary of
			 the Interior.
					(C)The Secretary of
			 Commerce.
					(D)The Administrator
			 of the Environmental Protection Agency.
					(E)The Secretary of
			 Agriculture.
					(F)The Secretary of
			 Transportation.
					(G)The Secretary of
			 Energy.
					(H)The Secretary of
			 Homeland Security.
					(I)3 representatives
			 of the State of Louisiana appointed by the Governor of that State.
					(3)DutiesThe
			 Task Force shall make recommendations to the Secretary regarding—
					(A)policies,
			 strategies, plans, programs, projects, and activities for addressing
			 conservation, protection, restoration, and maintenance of the coastal Louisiana
			 ecosystem;
					(B)financial
			 participation by each agency represented on the Task Force in conserving,
			 protecting, restoring, and maintaining the coastal Louisiana ecosystem,
			 including recommendations—
						(i)that identify
			 funds from current agency missions and budgets; and
						(ii)for coordinating
			 individual agency budget requests; and
						(C)the comprehensive
			 plan under subsection (h).
					(4)Working
			 groupsThe Task Force may establish such working groups as the
			 Task Force determines to be necessary to assist the Task Force in carrying out
			 this subsection.
				(5)Nonapplicability
			 of FACAThe Federal Advisory
			 Committee Act (5 U.S.C. App.) shall not apply to the Task Force or
			 any working group of the Task Force.
				(j)Science and
			 technology
				(1)In
			 generalThe Secretary shall establish a coastal Louisiana
			 ecosystem science and technology program.
				(2)PurposesThe
			 purposes of the program established by paragraph (1) shall be—
					(A)to identify any
			 uncertainty relating to the physical, chemical, geological, biological, and
			 cultural baseline conditions in coastal Louisiana;
					(B)to improve
			 knowledge of the physical, chemical, geological, biological, and cultural
			 baseline conditions in coastal Louisiana; and
					(C)to identify and
			 develop technologies, models, and methods to carry out this subsection.
					(3)Working
			 groupsThe Secretary may establish such working groups as the
			 Secretary determines to be necessary to assist the Secretary in carrying out
			 this subsection.
				(4)Contracts and
			 cooperative agreementsIn carrying out this subsection, the
			 Secretary may enter into a contract or cooperative agreement with an individual
			 or entity (including a consortium of academic institutions in Louisiana) with
			 scientific or engineering expertise in the restoration of aquatic and marine
			 ecosystems for coastal restoration and enhancement through science and
			 technology.
				(k)Analysis of
			 benefits
				(1)In
			 generalNotwithstanding section 209 of the Flood Control Act of
			 1970 (42 U.S.C. 1962–2) or any other provision of law, in carrying out an
			 activity to conserve, protect, restore, or maintain the coastal Louisiana
			 ecosystem, the Secretary may determine that the environmental benefits provided
			 by the program under this section outweigh the disadvantage of an activity
			 under this section.
				(2)Determination
			 of cost-effectivenessIf the Secretary determines that an
			 activity under this section is cost-effective, no further economic
			 justification for the activity shall be required.
				(l)Studies
				(1)DegradationNot
			 later than 180 days after the date of enactment of this Act, the Secretary, in
			 consultation with the non-Federal interest, shall enter into a contract with
			 the National Academy of Sciences under which the National Academy of Sciences
			 shall carry out a study to identify—
					(A)the cause of any
			 degradation of the Louisiana Coastal Area ecosystem that occurred as a result
			 of an activity approved by the Secretary; and
					(B)the sources of
			 the degradation.
					(2)FinancingOn
			 completion, and taking into account the results, of the study conducted under
			 paragraph (1), the Secretary, in consultation with the non-Federal interest,
			 shall study—
					(A)financing
			 alternatives for the program under subsection (a); and
					(B)potential
			 reductions in the expenditure of Federal funds in emergency responses that
			 would occur as a result of ecosystem restoration in the Louisiana Coastal
			 Area.
					(m)Project
			 modifications
				(1)ReviewThe
			 Secretary, in cooperation with any non-Federal interest, shall review each
			 federally-authorized water resources project in the coastal Louisiana area in
			 existence on the date of enactment of this Act to determine whether—
					(A)each project is
			 in accordance with the program under subsection (a); and
					(B)the project could
			 contribute to ecosystem restoration under subsection (a) through modification
			 of the operations or features of the project.
					(2)ModificationsSubject
			 to paragraphs (3) and (4), the Secretary may carry out the modifications
			 described in paragraph (1)(B).
				(3)Public notice
			 and commentBefore completing the report required under paragraph
			 (4), the Secretary shall provide an opportunity for public notice and
			 comment.
				(4)Report
					(A)In
			 generalBefore modifying an operation or feature of a project
			 under paragraph (1)(B), the Secretary shall submit to the Committee on
			 Environment and Public Works of the Senate and the Committee on Transportation
			 and Infrastructure of the House of Representatives a report describing the
			 modification.
					(B)InclusionA
			 report under subparagraph (A) shall include such information relating to the
			 timeline and cost of a modification as the Secretary determines to be
			 relevant.
					(5)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this subsection $10,000,000.
				(n)Louisiana Water
			 Resources Council
				(1)EstablishmentThere
			 is established within the Mississippi River Commission, a subgroup to be known
			 as the Louisiana Water Resources Council.
				(2)PurposesThe
			 purposes of the Council are—
					(A)to manage and
			 oversee each aspect of the implementation of a system-wide, comprehensive plan
			 for projects of the Corps of Engineers (including the study, planning,
			 engineering, design, and construction of the projects or components of projects
			 and the functions or activities of the Corps of Engineers relating to other
			 projects) that addresses hurricane protection, flood control, ecosystem
			 restoration, storm surge damage reduction, or navigation in the Hurricanes
			 Katrina and Rita disaster areas in the State of Louisiana; and
					(B)to demonstrate
			 and evaluate a streamlined approach to authorization of water resources
			 projects to be studied, designed, and constructed by the Corps of
			 Engineers.
					(3)Membership
					(A)In
			 generalThe president of the Mississippi River Commission shall
			 appoint members of the Council, after considering recommendations of the
			 Governor of Louisiana.
					(B)RequirementsThe
			 Council shall be composed of—
						(i)2
			 individuals with expertise in coastal ecosystem restoration, including the
			 interaction of saltwater and freshwater estuaries; and
						(ii)2
			 individual with expertise in geology or civil engineering relating to hurricane
			 and flood damage reduction and navigation.
						(C)ChairpersonIn
			 addition to the members appointed under subparagraph (B), the Council shall be
			 chaired by 1 of the 3 officers of the Corps of Engineers of the Mississippi
			 River Commission.
					(4)DutiesWith
			 respect to modifications under subsection (c), the Council shall—
					(A)review and
			 approve or disapprove the reports completed by the Secretary; and
					(B)on approval,
			 submit the reports to the Committee on Environment and Public Works of the
			 Senate and the Committee on Transportation and Infrastructure of the House of
			 Representatives.
					(5)Termination
					(A)In
			 generalThe Council shall terminate on the date that is 6 years
			 after the date of enactment of this Act.
					(B)EffectAny
			 project modification under subsection (c) that has not been approved by the
			 Council and submitted to Congress by the date described in subparagraph (A)
			 shall not proceed to construction before the date on which the modification is
			 statutorily approved by Congress.
					(o)Other
			 projects
				(1)In
			 generalWith respect to the projects identified in the analysis
			 and design of comprehensive hurricane protection authorized by title I of the
			 Energy and Water Development Appropriations Act, 2006 (Public Law 109–103; 119
			 Stat. 2247), the Secretary shall submit a report describing the projects to the
			 Committee on Environment and Public Works of the Senate and the Committee on
			 Transportation and Infrastructure of the House of Representatives.
				(2)ConstructionThe
			 Secretary shall be authorized to construct the projects at the time the
			 Committees referred to in paragraph (1) each adopt a resolution approving the
			 project.
				(p)Report
				(1)In
			 generalNot later than 6 years after the date of enactment of
			 this Act, the Secretary shall submit to the Committee on Environment and Public
			 Works of the Senate and the Committee on Transportation and Infrastructure of
			 the House of Representatives a report evaluating the alternative means of
			 authorizing Corps of Engineers water resources projects under subsections
			 (c)(3), (f)(2), and (o)(2).
				(2)InclusionsThe
			 report shall include a description of—
					(A)the projects
			 authorized and undertaken under this section;
					(B)the construction
			 status of the projects; and
					(C)the benefits and
			 environmental impacts of the projects.
					(3)External
			 reviewThe Secretary shall enter into a contract with the
			 National Academy of Science to perform an external review of the demonstration
			 program under subsection (d), which shall be submitted to the Committee on
			 Environment and Public Works of the Senate and the Committee on Transportation
			 and Infrastructure of the House of Representatives.
				(q)New Orleans and
			 Vicinity
				(1)In
			 generalThe Secretary is authorized—
					(A)to raise levee
			 heights as the Secretary determines to be necessary, and otherwise enhance the
			 Lake Pontchartrain and Vicinity and the West Bank and Vicinity projects of the
			 Corps of Engineers to provide levels of protection necessary to achieve the
			 certification required for participation in the national flood insurance
			 program under the base flood elevations in existence at the time of
			 construction of the enhancements;
					(B)to modify the
			 17th Street, Orleans Avenue, and London Avenue drainage canals and install
			 pumps and closure structures at or near the lakefront at Lake
			 Pontchartrain;
					(C)to armor critical
			 elements of the New Orleans hurricane and storm damage reduction system;
					(D)to improve and
			 otherwise modify the Inner Harbor Navigation Canal to increase the reliability
			 of the flood protection system for New Orleans;
					(E)to replace or
			 modify certain non-Federal levees in Plaquemines Parish, Louisiana, to
			 incorporate the levees into the New Orleans to Venice hurricane protection
			 project of the Corps of Engineers;
					(F)to reinforce or
			 replace flood walls in the existing Lake Pontchartrain and Vicinity and West
			 Bank and Vicinity projects of the Corps of Engineers to improve performance of
			 the systems;
					(G)to perform 1-time
			 storm-proofing of interior pump stations to ensure the operability of the
			 stations during hurricanes, storms, and high water events;
					(H)to repair,
			 replace, modify, and improve non-Federal levees and associated protection
			 measures in Terrebonne Parish, Louisiana;
					(I)to reduce the
			 risk of storm damage to the greater New Orleans metropolitan area by restoring
			 the surrounding wetlands through—
						(i)measures to
			 reverse wetland losses in areas affected by navigation, oil and gas, and other
			 channels; and
						(ii)modification of
			 the Caernarvon Freshwater Diversion structure or its operations; and
						(J)to develop a
			 comprehensive plan to deauthorize deep draft navigation on the Mississippi
			 River Gulf Outlet, Louisiana, extending from the Gulf of Mexico to the Gulf
			 Intracoastal Waterway, on the condition that, in developing the plan, the
			 Secretary shall include options—
						(i)to deauthorize
			 deep draft navigation;
						(ii)to discontinue
			 operations and maintenance dredging for deep draft navigation; and
						(iii)to restore,
			 protect, and preserve the ecosystem surrounding the Mississippi River Gulf
			 Outlet.
						(2)FundingEach
			 activity carried out under paragraph (1) shall be carried out in accordance
			 with the cost-sharing requirements described in the Emergency Supplemental
			 Appropriations Act for Defense, the Global War on Terror, and Hurricane
			 Recovery, 2006 (Public Law 109–234; 120 Stat. 418).
				(3)Conditions
					(A)In
			 generalThe Secretary shall submit to the Committee on
			 Environment and Public Works of the Senate and the Committee on Transportation
			 and Infrastructure of the House of Representatives a notice in any case in
			 which estimates for the expenditure of funds on any single project or activity
			 described in paragraph (1) exceeds the amount specified for that project or
			 activity in the Emergency Supplemental Appropriations Act for Defense, the
			 Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120
			 Stat. 418).
					(B)Approval
			 requiredNo appropriation in excess of an amount equal to 25
			 percent more than the amount specified for a project or activity in the
			 Emergency Supplemental Appropriations Act for Defense, the Global War on
			 Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 418) shall
			 be made until an increase in the level of expenditure has been approved by
			 resolutions adopted by the Committees referred to in subparagraph (A).
					(4)Report
					(A)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, the Secretary shall submit to the Committee on Environment and Public
			 Works of the Senate and the Committee on Transportation and Infrastructure of
			 the House of Representatives a report describing any modifications to the
			 project for flood damage reduction, Larose to Golden Meadow, Louisiana,
			 necessary to achieve the certification necessary for participation in the
			 national flood insurance program.
					(B)Modifications
						(i)In
			 generalThe Secretary may carry out a modification recommended in
			 the report under subparagraph (A) if the total cost of the modification does
			 not exceed $90,000,000.
						(ii)FundingNo
			 funds shall be available to construct any modification under clause (i) until
			 the report under subparagraph (A) is approved by resolutions adopted by the
			 Committee on Environment and Public Works of the Senate and the Committee on
			 Transportation and Infrastructure of the House of Representatives.
						(iii)Excess
			 costIf the total cost of a modification recommended in the
			 report under subparagraph (A) is greater than $90,000,000, the report shall be
			 considered to be a report on a component area of the larger protection program
			 under the analysis and design of the comprehensive hurricane protection
			 authorized by title I of the Energy and Water Development Appropriations Act,
			 2006 (Public Law 109–103; 119 Stat. 2247).
						(5)Consolidation
					(A)In
			 generalThe Secretary may consolidate the flood damage reduction
			 projects in Lower Jefferson Parish, Louisiana, identified for implementation
			 under section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s) as of the
			 date of enactment of this Act.
					(B)ImplementationThe
			 Secretary may implement the projects consolidated under subparagraph (A) if the
			 total cost of implementing the projects does not exceed $100,000,000.
					(C)Excess
			 costsIf the total cost of implementing the projects consolidated
			 under subparagraph (A) is greater than $100,000,000, the project for flood
			 control, Lower Jefferson Parish, Louisiana, shall be considered to be a report
			 on a component area of the larger protection program under the analysis and
			 design of the comprehensive hurricane protection authorized by title I of the
			 Energy and Water Development Appropriations Act, 2006 (Public Law 109–103; 119
			 Stat. 2247).
					4.Red-Ouachita
			 River basin levees, Arkansas and Louisiana
			(a)In
			 GeneralSection 204 of the Flood Control Act of 1950 (64 Stat.
			 170) is amended in the matter under the heading RED-OUACHITA RIVER
			 BASIN by striking at Calion, Arkansas and inserting
			 improvements at Calion, Arkansas (including authorization for the
			 comprehensive flood-control project for Ouachita River and tributaries,
			 incorporating in the project all flood control, drainage, and power
			 improvements in the basin above the lower end of the left bank Ouachita River
			 levee).
			(b)ModificationSection
			 3 of the Act of August 18, 1941 (55 Stat. 642, chapter 377), is amended in the
			 second sentence of subsection (a) in the matter under the heading “LOWER
			 MISSISSIPPI RIVER” by inserting before the period at the end the following:
			 “Provided, That
			 the Ouachita River Levees, Louisiana, authorized by the first section of the
			 Act of May 15, 1928 (45 Stat. 534, chapter 569), shall remain as a component of
			 the Mississippi River and Tributaries Project and afforded operation and
			 maintenance responsibilities as directed in section 3 of that Act (45 Stat.
			 535)”.
			5.Public access,
			 Atchafalaya Basin Floodway System, Louisiana
			(a)In
			 GeneralThe public access feature of the Atchafalaya Basin
			 Floodway System, Louisiana project, authorized by section 601(a) of the Water
			 Resources Development Act of 1986 (100 Stat. 4142), is modified to authorize
			 the Secretary to acquire from willing sellers the fee interest (exclusive of
			 oil, gas, and minerals) of an additional 20,000 acres of land in the Lower
			 Atchafalaya Basin Floodway for the public access feature of the Atchafalaya
			 Basin Floodway System, Louisiana project.
			(b)Modification
				(1)In
			 generalSubject to paragraph (2), effective beginning November
			 17, 1986, the public access feature of the Atchafalaya Basin Floodway System,
			 Louisiana project, is modified to remove the $32,000,000 limitation on the
			 maximum Federal expenditure for the first costs of the public access
			 feature.
				(2)First
			 costThe authorized first cost of $250,000,000 for the total
			 project (as defined in section 601(a) of the Water Resources Development Act of
			 1986 (100 Stat. 4142)) shall not be exceeded, except as authorized by section
			 902 of that Act (100 Stat. 4183).
				(c)Technical
			 amendmentSection 315(a)(2) of the Water Resources Development
			 Act of 2000 (114 Stat. 2603) is amended by inserting before the period at the
			 end the following: and may include Eagle Point Park, Jeanerette,
			 Louisiana, as 1 of the alternative sites.
			6.Regional visitor
			 center, Atchafalaya Basin Floodway System, Louisiana
			(a)Project for
			 flood controlNotwithstanding paragraph (3) of the report of the
			 Chief of Engineers dated February 28, 1983 (relating to recreational
			 development in the Lower Atchafalaya Basin Floodway), the Secretary shall carry
			 out the project for flood control, Atchafalaya Basin Floodway System,
			 Louisiana, authorized by chapter IV of title I of the Act of August 15, 1985
			 (Public Law 99–88; 99 Stat. 313; 100 Stat. 4142).
			(b)Visitors
			 center
				(1)In
			 generalThe Secretary, acting through the Chief of Engineers and
			 in consultation with the State of Louisiana, shall study, design, and construct
			 a type A regional visitors center in the vicinity of Morgan City,
			 Louisiana.
				(2)Cost
			 sharing
					(A)In
			 generalThe cost of construction of the visitors center shall be
			 shared in accordance with the recreation cost-share requirement under section
			 103(c) of the Water Resources Development Act of 1986 (33 U.S.C.
			 2213(c)).
					(B)Cost of
			 upgradingThe non-Federal share of the cost of upgrading the
			 visitors center from a type B to type A regional visitors center shall be 100
			 percent.
					(3)AgreementThe
			 project under this subsection shall be initiated only after the Secretary and
			 the non-Federal interests enter into a binding agreement under which the
			 non-Federal interests shall—
					(A)provide any land,
			 easement, right-of-way, or dredged material disposal area required for the
			 project that is owned, claimed, or controlled by—
						(i)the
			 State of Louisiana (including agencies and political subdivisions of the
			 State); or
						(ii)any other
			 non-Federal government entity authorized under the laws of the State of
			 Louisiana;
						(B)pay 100 percent
			 of the cost of the operation, maintenance, repair, replacement, and
			 rehabilitation of the project; and
					(C)hold the United
			 States free from liability for the construction, operation, maintenance,
			 repair, replacement, and rehabilitation of the project, except for damages due
			 to the fault or negligence of the United States or a contractor of the United
			 States.
					(4)DonationsIn
			 carrying out the project under this subsection, the Mississippi River
			 Commission may accept the donation of cash or other funds, land, materials, and
			 services from any non-Federal government entity or nonprofit corporation, as
			 the Commission determines to be appropriate.
				7.Calcasieu River
			 and Pass, LouisianaThe
			 project for the Calcasieu River and Pass, Louisiana, authorized by section 101
			 of the River and Harbor Act of 1960 (74 Stat. 481), is modified to authorize
			 the Secretary to provide $3,000,000 for each fiscal year, in a total amount of
			 $15,000,000, for such rock bank protection of the Calcasieu River from mile 5
			 to mile 16 as the Chief of Engineers determines to be advisable to reduce
			 maintenance dredging needs and facilitate protection of valuable disposal areas
			 for the Calcasieu River and Pass, Louisiana.
		8.East Baton Rouge
			 Parish, LouisianaThe project
			 for flood damage reduction and recreation, East Baton Rouge Parish, Louisiana,
			 authorized by section 101(a)(21) of the Water Resources Development Act of 1999
			 (113 Stat. 277), as amended by section 116 of the Consolidated Appropriations
			 Resolution, 2003 (117 Stat. 140), is modified to authorize the Secretary to
			 carry out the project substantially in accordance with the Report of the Chief
			 of Engineers dated December 23, 1996, and the subsequent Post Authorization
			 Change Report dated December 2004, at a total cost of $178,000,000.
		9.Mississippi
			 River Gulf Outlet relocation assistance, Louisiana
			(a)Port facilities
			 relocation
				(1)Authorization
			 of appropriationsThere is authorized to be appropriated
			 $175,000,000, to remain available until expended, to support the relocation of
			 Port of New Orleans deep draft facilities from the Mississippi River Gulf
			 Outlet (referred to in this section as the Outlet), the Gulf
			 Intercoastal Waterway, and the Inner Harbor Navigation Canal to the Mississippi
			 River.
				(2)Administration
					(A)In
			 generalAmounts appropriated pursuant to paragraph (1) shall be
			 administered by the Assistant Secretary for Economic Development (referred to
			 in this section as the Assistant Secretary) pursuant to sections
			 209(c)(2) and 703 of the Public Works and Economic Development Act of 1965 (42
			 U.S.C. 3149(c)(2), 3233).
					(B)RequirementThe
			 Assistant Secretary shall make amounts appropriated pursuant to paragraph (1)
			 available to the Port of New Orleans to relocate to the Mississippi River
			 within the State of Louisiana the port-owned facilities that are occupied by
			 businesses in the vicinity that may be impacted due to the treatment of the
			 Outlet under the analysis and design of comprehensive hurricane protection
			 authorized by title I of the Energy and Water Development Appropriations Act,
			 2006 (Public Law 109–103; 119 Stat. 2247).
					(b)Revolving loan
			 fund grantsThere is authorized to be appropriated to the
			 Assistant Secretary $185,000,000, to remain available until expended, to
			 provide assistance pursuant to sections 209(c)(2) and 703 of the Public Works
			 and Economic Development Act of 1965 (42 U.S.C. 3149(c)(2), 3233) to 1 or more
			 eligible recipients to establish revolving loan funds to make loans for terms
			 up to 20 years at or below market interest rates (including interest-free
			 loans) to private businesses within the Port of New Orleans that may need to
			 relocate to the Mississippi River within the State of Louisiana due to the
			 treatment of the Outlet under the analysis and design of comprehensive
			 hurricane protection authorized by title I of the Energy and Water Development
			 Appropriations Act, 2006 (Public Law 109–103; 119 Stat. 2247).
			(c)Coordination
			 with SecretaryThe Assistant Secretary shall ensure that the
			 programs described in subsections (a) and (b) are fully coordinated with the
			 Secretary to ensure that facilities are relocated in a manner that is
			 consistent with the analysis and design of comprehensive hurricane protection
			 authorized by title I of the Energy and Water Development Appropriations Act,
			 2006 (Public Law 109–103; 119 Stat. 2247).
			(d)Administrative
			 expensesThe Assistant Secretary may use up to 2 percent of the
			 amounts made available under subsections (a) and (b) for administrative
			 expenses.
			10.Red River (J.
			 Bennett Johnston) Waterway, LouisianaThe project for mitigation of fish and
			 wildlife losses, Red River Waterway, Louisiana, authorized by section 601(a) of
			 the Water Resources Development Act of 1986 (100 Stat. 4142) and modified by
			 section 4(h) of the Water Resources Development Act of 1988 (102 Stat. 4016),
			 section 102(p) of the Water Resources Development Act of 1990 (104 Stat. 4613),
			 section 301(b)(7) of the Water Resources Development Act of 1996 (110 Stat.
			 3710), and section 316 of the Water Resources Development Act of 2000 (114
			 Stat. 2604), is further modified—
			(1)to authorize the
			 Secretary to carry out the project at a total cost of $33,200,000;
			(2)to permit the
			 purchase of marginal farmland for reforestation (in addition to the purchase of
			 bottomland hardwood); and
			(3)to incorporate
			 wildlife and forestry management practices to improve species diversity on
			 mitigation land that meets habitat goals and objectives of the Corps of
			 Engineers and the State of Louisiana.
			11.Vidalia Port,
			 LouisianaThe Secretary shall
			 conduct a study to determine the feasibility of carrying out a project for
			 navigation improvement at Vidalia, Louisiana.
		
